UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1451


YORMAN M. RAMIREZ PEREZ,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 15, 2021                                         Decided: March 30, 2021


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael E. Ward, Alston & Bird LLP, Washington, D.C., for Petitioner. Ethan P. Davis,
Acting Assistant Attorney General, Cindy S. Ferrier, Assistant Director, Tracie N. Jones,
Office of Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Yorman M. Ramirez Perez, a native and citizen of Venezuela, petitions for review

of an order of the Board of Immigration Appeals (Board) dismissing his appeal from the

immigration judge’s denial of his requests for asylum and withholding of removal. * We

have thoroughly reviewed the record, including the transcript of Ramirez Perez’s merits

hearing and all supporting evidence. We conclude that the record evidence does not

compel a ruling contrary to any of the administrative factual findings, see 8 U.S.C.

§ 1252(b)(4)(B)—including the adverse credibility finding—and that substantial evidence

supports the denial of relief in this case, see INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992). Accordingly, we deny the petition for review for the reasons stated by the Board.

In re Ramirez Perez (B.I.A. Mar. 19, 2020). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




      *
       Ramirez Perez does not challenge the denial of his request for protection under the
Convention Against Torture. He has therefore waived appellate review of this claim. See
Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004).

                                            2